Opinion by
William W. Pontee, J.,
Passenger railway companies not infrequently permit passengers to get upon a car as if approaches a terminus and to remain therein until the car rounds the loop of the terminus and proceeds in the reverse direction. For this no additional charge is made. It is, ordinarily, a reasonable and fair arrangement, such as the company has the power to make.
The plaintiff, at Fifty-sixth and Market streets, West Philadelphia, desired to go east to Forty-first and Haverford avenue. He entered a car going west on Market street. Pie remained therein until it rounded the loop of the terminus, at Sixty-third street, and proceeded eastwardly in the direction of Ms destination. He entered the car three or four blocks east of the point at which passengers going east were permitted to round tlie loop without paying additional fare. After the car had rounded the loop and was running east, a second fare was demanded of the plaintiff. He refused to pay. He was then requested to leave the car. For this ejection he has recovered damages.
It does not appear that the plaintiff rests his case upon the at*471tempted enforcement of any unreasonable rule of the company. He p.1 aim a that he was entitled to transportation from the point at which he boarded the car westward, northward and eastward to Forty-first street and Haverford avenue for one fare, because of the obligation imposed by a city ordinance of March 80,1893, granting the right to introduce the trolley system. The particular provision is, “that the said railway company shall run cars over their entire line at intervals not exceeding five minutes between the hours of 6 and 9 A. M., and 5 and 8 P. M., and at intervals not exceeding ten minutes at all other hours of the day, excepting between the hours of 12 midnight and 5 A. M., when they shall run at least every hour. The rate of fare to be charged for a single continuous ride over the entire line shall not exceed the present fare, excepting between midnight and 5 o’clock A. M., when it shall not exceed ten cents.”
The plaintiff takes the position that he had the legal right, under the provisions of the ordinance, to enter a car at the terminus, at Forty-first and Market streets, and to remain therein until the car made its circuit and returned (practically) to its starting point. This is the construction he desires us to place upon the last sentence of the ordinance above quoted. It is the construction adopted by the court below. It interprets the words “ over the entire line ” to mean that one fare shall entitle the passenger, if he remains in the car, to make a complete trip, “ going and coming.” It may be said by way of suggestion that the ordinance fixes the rate of the fare, not. the amount. Had the intention been to limit the maximum cash payment, it could have been easily expressed by saying that the fare should thereafter not exceed five cents for a single continuous ride over the entire line. The use of the words “ rate of fare ” may therefore indicate that the councils had in mind the fact that more than one fare was then charged for a round trip, and intended that while the rate should not be increased, the payment of two fares for the round trip might still be required. However this may be, it is provided by the ordinance that the rate of fare “shall not exceed the present fare.” No intention is shown to diminish the amount of the fare collectible, but only to prevent a subsequent increase of the rate. The words quoted are dominant. They fix, as a maximum fare for a ride, the amount payable at the time of the passage of the ordinance. *472If then tiie amount attempted to be collected from the plaintiff for his ride was not in excess of that collectible when the ordinance was approved, the plaintiff was bound to pay, and on failure to do so, he was properly ejected from the car.
The .only direct testimony as to the amount of the fare in March, 1893, is as follows :
“ The Court: In 1892 and 1893, if a man started at Forty-first and Market streets to go to Forty-first and Haverford avenue, how much would he have to pay ? Answer: He had to pay ten cents.” • This evidence is direct to the point and is uncontradicted. The plaintiff was required to pay the amount of the fare which was charged for the ride when the ordinance of March 30, 1893, was approved. There was thus no.violation of the provision of the ordinance. This view of the case renders it unnecessary to consider the effect of the statute of limitations.
The judgment is reversed.